Citation Nr: 1036302	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-00 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaption grant.



WITNESSES AT HEARING ON APPEAL

The appellant and S.S.



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to November 
1969.  His awards included the Purple Heart and the Army 
Commendation Medal with a V device.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).  

A hearing was held on May 24, 2010, in Winston-Salem, North 
Carolina, before the undersigned acting Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim. 38 C.F.R. § 3.159(c)(4)(i) (2009).

Applicable regulations provide that a veteran may be awarded 
specially adapted housing if he or she is entitled to 
compensation for permanent and total service-connected disability 
due to: (1) the loss, or loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; (2) blindness in both eyes, 
having only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of one 
lower extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or, (4) the loss or loss of use of one 
lower extremity together with the loss or loss of use of one 
upper extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair. 38 U.S.C.A. § 2101; 38 C.F.R. § 
3.809.

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a special 
home adaptation grant.  In order to be entitled to special home 
adaptation, the veteran must not be entitled to a certificate of 
eligibility for assistance in acquiring specially adapted housing 
under 38 C.F.R. § 3.809 and must not have previously received 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a).  A veteran may be entitled to special home 
adaptation if the evidence shows service-connected vision of 
5/200 or less in both eyes; or the loss, or permanent loss of 
use, of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a 
(2009).  The assistance referred to in this section will not be 
available to any veteran more than once.  38 U.S.C.A. § 2102.

The term loss of use of a hand or foot is defined as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at the 
site of election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with prosthesis.  
38 C.F.R. § 3.350(a)(2) (2009).

In this case, the Board notes that the Veteran is service-
connected for posttraumatic stress disorder (PTSD) with 
depression; residuals of a shell fragment wound, left above elbow 
amputation, below the level of deltoid insertion; proliferative 
diabetic retinopathy, pseudophakia of the right eye, incipient 
cataract of the left eye, optic atrophy of the right eye, and 
bilateral panretinal scarring; neuropraxia of the right medial 
nerve, right ulner nerve, and right radial nerve; residuals of a 
shell fragment wound with opened comminuted fracture of the right 
humerus with myositis ossificans and scars; diabetic nephropathy; 
residuals of a shell fragment wound to the right thigh with a 
scar; residuals of a shell fragment wound with scars to the left 
face, beneath the right chin, and left ear and with a history of 
a mandible fracture; residuals of a shell fragment wound to the 
left supraclavicular fossa with a scar; type II diabetes 
mellitus; residuals of a shell fragment wound to the posterior 
left calf with depressed scar; limitation of motion of the right 
and left shoulders; residuals of a shell fragment wound to the 
right leg with scars; peripheral neuropathy of the right and left 
lower extremities; and, degenerative joint disease of the 
bilateral shoulders and right hand.  His combined evaluation is 
100 percent.

The Veteran was afforded a VA examination in June 2006 in 
connection with his claims for specially adapted housing and for 
a special home adaption grant.  However, the Veteran asserted at 
his May 2010 hearing before the Board that his disabilities have 
worsened since that time.  The Board does observe that it has 
been over four years since his last examination, and as will be 
discussed below, it appears that he has had ongoing treatment 
since that time.

Moreover, the Veteran testified at his May 2010 hearing that his 
right elbow is locked in place and that he has very limited 
motion of the right hand and right wrist.  He stated that he had 
difficulty grasping objects and that he does not have feeling in 
his right hand when he wakes up in the morning.  He also 
indicated that he had swelling and numbness in his lower 
extremities and that he has difficulty using a cane because his 
left arm was amputated.  The Veteran further testified that he 
had fallen approximately two months earlier and injured his head 
due to his disabilities.  In addition, he stated that he has bad 
eyesight and does not drive at night because he has had several 
accidents as a result of his decreased vision.  He indicated that 
additional eye surgery has been recommended.

Based on the foregoing, the Board finds that a remand is 
necessary to afford the Veteran an additional VA examination to 
determine whether the combination of his service-connected 
disabilities currently meet the regulatory criteria for specially 
adapted housing or a special home adaptation grant.

In addition, the RO/AMC should take this opportunity to ensure 
that all of the Veteran's current VA medical records have been 
obtained and associated with the claims file.  During his May 
2010 hearing, the Veteran identified several times he had been 
treated at the VA Medical Center in Durham, North Carolina, 
during the past few years, yet the claims file does not contain 
any treatment records dated after September 2006.

Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC should obtain and associate 
with the claims file all of the Veteran's 
current VA medical records.  A specific 
request should be made for VA treatment 
records dated from September 2006 to the 
present.

2.  The RO/AMC should schedule the Veteran 
for a VA examination in connection with 
his claims for specially adapted housing 
and a special home adaption grant.  The 
claims file, to include a copy of this 
remand, must be made available to the 
examiner, as should a list of the 
Veteran's service-connected disabilities 
and the currently assigned disability 
evaluations.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.

The examiner should indicate if the 
Veteran has the following manifestations 
as a result of his service-connected 
disabilities:

(1) the loss, or loss of use, of both 
lower extremities, such as to preclude 
locomotion (defined as the necessity for 
regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode 
of locomotion although occasional 
locomotion by other methods may be 
possible) without the aid of braces, 
crutches, canes, or a wheelchair;

(2) blindness in both eyes, having only 
light perception, plus the anatomical loss 
or loss of use of one lower extremity; 
and/or,

(3) the loss or loss of use of one lower 
extremity, together with residuals of 
organic disease or injury or with loss of 
use of one upper extremity, which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, canes 
or a wheelchair.

In addition, the examiner should determine 
if the Veteran has:

(1) blindness in both eyes with 5/200 
visual acuity or less; or 

(2) if his service-connected disabilities 
approximate the loss, or permanent loss of 
use, of both hands.

The examiner should note that loss of use 
of a hand or a foot will be held to exist 
when no effective function remains other 
than that which would be equally well 
served by an amputation stump at the site 
of election below elbow or knee with use 
of a suitable prosthetic appliance.  The 
examiner should describe any remaining 
function of the hands in detail.  The 
examiner should also note whether the 
actual remaining function of the hand or 
foot, whether the acts of grasping, 
manipulation, etc., in the case of the 
hand, or of balance and propulsion, etc., 
in the case of the foot, could be 
accomplished equally well by an amputation 
stump with prosthesis.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

3.    After all of the development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran with a Supplemental Statement of 
the Case and should give him a reasonable 
opportunity to respond before returning the 
record to the Board for further review.


The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and/or argument on the 
matter or matters the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
